                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                              CEDAR RAPIDS DIVISION


 U.S. EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,

        Plaintiff,                                       Civil Action No. 17 CV 00129-CJW

        v.

 CRST INTERNATIONAL, INC.;
 CRST EXPEDITED, INC.

        Defendants.


                 JOINT MOTION FOR ENTRY OF CONSENT DECREE

       The parties, the United States Equal Employment Opportunity Commission, CRST

International, Inc. and CRST Expedited, Inc. hereby jointly request that this Honorable Court

enter the parties’ proposed Consent Decree, which is attached as an Exhibit, by signing and

providing a date on page 9 and on Exhibit B to the Decree. The Consent Decree will fully and

finally resolve Case No. 17-cv-00129.

                                            Respectfully submitted,

                                            /s/ Laurie S. Elkin
                                            Laurie S. Elkin
                                            Trial Attorney

                                            U.S. Equal Employment Opportunity Commission
                                            500 W. Madison St., Suite 2000
                                            Chicago, Illinois 60661
                                            (312) 869-8107
                                            Laurie.Elkin@eeoc.gov




     Case 1:17-cv-00129-CJW-KEM Document 119 Filed 03/05/19 Page 1 of 1
